Citation Nr: 0522646	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  99-09 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of an allergic reaction to 
penicillin (amoxicillin), claimed to be a result of medical 
treatment by the Department of Veterans Affairs (VA) in 
October 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from April 1971 to 
April 1974.

This appeal arises from a January 1999 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which denied 
compensation under 38 U.S.C.A. § 1151 residuals of an 
allergic reaction to penicillin, claimed as being due to 
improper care at the Columbia, South Carolina, VA Medical 
Center (VAMC).  The notice of disagreement was received in 
February 1999.  The statement of the case was issued in March 
1999.  The veteran's substantive appeal was received in May 
1999.

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  This case was previously 
before the Board in December 2000, at which time it was 
remanded for further development, to include compliance with 
the VCAA. 

Subsequently, under regulations issued after enactment of the 
VCAA, and effective February 22, 2002, the Board issued an 
internal memorandum dated in September 2002 in this matter, 
which sought to conduct further evidentiary development 
without remanding the case to the RO.  See 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii) (2003).

However, the U.S. Court of Appeals for the Federal Circuit 
later invalidated the new duty-to-assist regulations codified 
at 38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, in October 2003, the issue 
was remanded to the RO.  The actions requested in those 
remands have been completed, and the case has returned to the 
Board for final appellate review.



FINDINGS OF FACT

The weight of the competent and probative evidence is against 
a conclusion that the veteran's claimed residuals of an 
allergic reaction to penicillin (amoxicillin), primarily 
manifested by a skin rash, swelling of the legs and ankle, 
and a bleeding heel, were the proximate result VA treatment 
in 1996.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of an allergic 
reaction to penicillin (amoxicillin), claimed as due to VA 
treatment furnished in October 1996, have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2004); 69 
Fed. Reg. 46,426-435 (Aug. 3, 2004), (to codified at 38 
C.F.R. §§ 3.154, 3.358, 3.361, 3.362, 3.363, etc.).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

The Board's December 2000 remand, in pertinent part, noted 
the enactment of the VCAA and directed the RO to provide 
appropriate notice and assistance to the veteran.  In March 
2001 and April 2004 letters implementing VA's duty to notify 
and to assist, the RO informed the veteran of the steps that 
had been undertaken with respect to evidentiary development 
of his claims, and what the veteran's own responsibilities 
were in accord with the duty to assist.  In addition, the 
veteran was advised by virtue of a January 1999 rating 
decision, a detailed March 1999 Statement of the Case (SOC), 
of the pertinent law and what the evidence must show in order 
to substantiate the claim.  All such notices provided by VA 
must be read in the context of prior, relatively 
contemporaneous communications from the agency of original 
jurisdiction.  See Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

Here, the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate the claim and 
to assist him in developing relevant evidence.  In this 
regard, the case was remanded in December 2000 to assure that 
all statutory duty to assist and notify requirements were 
met.  Accordingly, the Board finds that no prejudice to the 
veteran will result from an adjudication of this matter.  
Rather, remanding this case yet again to the RO for further 
development would result only in additional delay, with no 
benefit to the veteran.  See Bernard v. Brown, supra.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim.  
VA medical records have been secured for the file, and VA 
examinations were scheduled in both 2004 and 2005, for which 
the veteran failed to report.  For its part, VA has done 
everything reasonably possible to assist the veteran, and no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran filed a VA Form 21-526, Veteran's Application for 
Compensation or Pension, in December 1998.  Therein, he 
indicated he was seeking compensation for injuries resulting 
from negligent treatment he claimed to have received while at 
a VA medical facility.  He stated that he continued to suffer 
from the ill effects of being administered medication to 
which he was known to be allergic.  In an attached statement, 
the veteran maintained that VA had known of his allergy to 
penicillin since his active service, but that VA medical 
personnel had ignored this history and negligently 
administered amoxicillin to him when treating him for a left 
ear infection.  He asserted that the symptoms of his allergic 
reaction included the development of an ulcer on his left 
heel and swelling of both legs.  In a separate section of the 
VA Form 21-526, the veteran gave a history of either being 
hospitalized or being furnished domiciliary care through the 
Dorn VAMC, in Columbia, in September 1998.

In a letter dated in December 1998, the RO informed the 
Director of the Dorn VAMC in Columbia, South Carolina of the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 as 
a result of improper treatment he asserted having received 
through that facility.  The Director was advised that the 
veteran alleged that he was given penicillin in September 
1998, despite the fact that he had made it known to medical 
personnel that he was allergic to penicillin.  The RO asked 
that all medical records pertaining to the alleged improper 
treatment be submitted, along with any informed consent 
documents completed by the veteran.

In a May 1999 statement, the veteran recalled that, in 
October 1996, he had sought VA treatment for ear and throat 
problems.  He said a VA doctor had prescribed amoxicillin, 
although the veteran advised him that he was allergic to 
penicillin.  The veteran maintains that taking the 
amoxicillin resulted in stomach sickness, chills, redness of 
the skin, swelling in the legs, pain and swelling in the 
ankle, and bleeding from the heel of the foot.  

An October 19, 1996, record entry documents that the veteran 
broke out in a full body rash with fever and chills following 
taking prescribed amoxicillin, to which he was allergic.  It 
was noted that his last dose had been at noon on October 18, 
1996, and that Zithromax had been substituted as a 
prescription.  

A record dated on October 21, 1996, reflects that the veteran 
was seen for a routine follow-up.  It was noted that he had 
been given a prescription for amoxicillin one week previously 
for a throat infection and had a severe allergic reaction 
with a total body rash.  He was given Benadryl.  The record 
also indicated that penicillin and amoxicillin should be 
added in the computer as the veteran's drug allergies.  When 
he was seen in late November 1996, a drug reaction with 
thrombocytopenia was noted.  On December 11, 1996, the 
veteran was seen due to anemia and left foot swelling.  An 
assessment of status post penicillin reaction with 
thrombocytopenia was made.  When seen on December 31, 1996, 
the veteran complained of ankle swelling, which was assessed 
as probably due to varicose veins.  

A VA March 1997 record documents a history of bilateral leg 
swelling, and left ankle swelling and prickling, following an 
allergic drug reaction in October 1996.  An assessment of 
pronation of the left ankles was made.  When the veteran was 
seen in November 1997, a history of allergy to penicillin 
which caused a rash was noted and it was also mentioned that 
he was being followed for an abnormality in his blood count 
found at the same time.  A history of left foot and ankle 
abnormality of the arch was also noted.   

VA records further show that in January 1998 the veteran was 
seen with complaints of bleeding on the skin of the heel.  It 
was noted that he had a history of a tendon problem, and that 
he reported he did not want surgery.  Records dated in May 
1998 note a history of a tibial tendon dysfunction, with a 
diagnosis of severe pronation.  An August 1998 record reveals 
that the veteran had a lesion on the left foot that had been 
present for a year.  In September 1998, VA treated the 
veteran for squamous cell carcinoma of the left heel.  A 
November 1998 entry documents pain in the limbs.  A February 
1999 record indicates that the veteran's symptoms of swelling 
of the right lower leg were assessed as most likely 
cellulitis, of unclear etiology.  

VA records dated from 2000 to 2002 are entirely negative for 
any further treatment or diagnosis involving bilateral leg 
swelling and/or left ankle abnormality.  

The veteran was scheduled, but did not report, for a VA 
examination in May 2004 to assess his claimed conditions and 
determine, if in fact they were shown at that time, whether 
they were etiologically related to the 1996 VA treatment.  A 
second VA examination was scheduled for April 2005, for which 
the veteran also failed to appear.



III.  Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. § 1151 (West 2002), as amended in 
1996, disability compensation shall be awarded for a 
"qualifying additional disability" in the same manner as if 
the additional disability were service connected.  The 
additional disability qualifies for compensation if the 
disability is not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination provided under 
the laws administered by VA.  In order to constitute a 
qualifying additional disability, the proximate cause of the 
additional disability must have been (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the facility 
furnishing the care, treatment, or examination, or (2) an 
event not reasonably foreseeable.

Implementing amendatory regulations have been issued by VA to 
implement the provisions of section 1151 for claims received 
by VA on or after October 1, 1997.  See Additional Disability 
or Death Due to Hospital Care, Medical or Surgical Treatment, 
Examination, Training and Rehabilitation Services, or 
Compensated Work Therapy Program, 69 Fed. Reg. 46,426 (Aug. 
3, 2004) (to be codified at 38 C.F.R. § 3.361).

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the medical treatment to his condition after 
such treatment.  To establish causation, the evidence must 
show that the medical treatment resulted in the veteran's 
additional disability.  Disability that is due to the 
continuance or natural progress of the disease is not due to 
VA treatment unless VA's failure to timely diagnose and 
properly treat the disease or injury proximately caused the 
continuance or natural progress.  69 Fed. Reg. 46,433 (to be 
codified at 38 C.F.R. § 3.361(b), (c)).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  69 Fed. 
Reg. 46,433 (to be codified at 38 C.F.R. § 3.361(d)).

The record reflects that the veteran has been informed of the 
language of the regulatory amendments, in the SSOC provided 
to him and his representative in February 2005.  Thus, he 
will not be prejudiced by the Board's applying those 
regulations in the disposition of his claim herein.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, had required evidence of negligence 
or other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the Court of Appeals for Veterans Claims in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
That decision was affirmed by both the Court of Appeals for 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the U.S. Supreme Court, in Brown v. Gardner, 
513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (2004).

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West 2002); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  As a result, 
for a time, claims for benefits under section 1151 which were 
filed before October 1, 1997, were to be adjudicated under 
the earlier version of the statute, and those claims for 
benefits under section 1151 filed on or after October 1, 
1997, were to be governed by the current version of the 
statute, and by the existing regulations, to the extent that 
they did not conflict with the statute.

Now that the new regulations have been issued, as discussed 
above, claims for benefits under 38 U.S.C.A. § 1151 are 
adjudicated under either 38 C.F.R. § 3.358 or 38 C.F.R. § 
3.361, depending upon the date of filing of the claim for 
compensation.

IV.  Analysis

In the instant case, the veteran's claim for benefits 
provided by 38 U.S.C.A. § 1151 was received at the RO in 
December 1998.  Therefore, under the statute and the opinion 
of the General Counsel cited above, the veteran's claim must 
be adjudicated under the current version of section 1151.  
That is, the standard is to preclude compensation in the 
absence of negligence or other fault on the part of VA, or of 
an event not reasonably foreseeable.

Initially, the Board notes that October 1996 VA records 
clearly show, consistent with the veteran's contentions, that 
he was treated for ear and throat symptoms and that 
amoxicillin was prescribed, following which the veteran 
developed an allergic reaction manifested by an all over body 
rash.  During the subsequent one to six months, the veteran 
developed symptoms including bilateral leg and left ankle 
swelling.  Ankle problems including swelling, pronation, and 
bleeding of the heel were shown in 1997 and 1998 and, 
ultimately in September 1998, squamous cell carcinoma of the 
left heel was surgically treated.  Swelling of the legs has 
been diagnosed as due to thrombocytopenia and cellulitis, of 
unknown etiology.

Moreover, the Board points out that the most recent VA 
medical records dated from 2000 to 2002 show no further 
treatment or diagnoses related to skin rashes, the legs, or 
the left ankle.  In essence, while additional disability as 
claimed by the veteran was shown and treated for the initial 
2-3 years following the October 1996 VA treatment, it has not 
been manifested in recent years, and no currently diagnosed 
skin rash, bilateral leg, or left ankle conditions are shown 
by the medical records.  

Even if the Board were to assume the contended existence of 
the currently claimed conditions affecting the skin, legs, 
and left ankle, the weight of the evidence is against a 
finding that any of such conditions are causally related to 
October 1996 VA treatment, specifically to the administration 
of amoxicillin, to which undoubtedly the veteran had an acute 
allergic reaction.  In this regard, the newly promulgated 
regulations specify that actual causation of present 
disability is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's claimed 
additional disability.  Merely showing that a veteran 
received care, treatment, or examination, and that the 
veteran now has an additional disability does not establish a 
causal relationship between the two.  See 69 Fed. Reg. 
46,433-35 (to be codified at 38 C.F.R. § 3.361(c)(1)).  In 
this case, there has been no competent medical evidence or 
opinion presented which establishes or even suggests that the 
veteran's claimed skin, leg, and left ankle disorders 
represent chronic additional disability attributable to VA's 
prescribing amoxicillin in 1996, to which the veteran was 
allergic.

In this regard, the Board must point out that VA examinations 
were scheduled in both 2004 and 2005 in order to diagnose any 
currently manifested conditions of the skin, legs, and left 
ankle and to obtain a professional opinion as to whether any 
such currently manifested condition represented additional 
disability attributable to the October 1996 VA treatment, 
specifically to the decision to prescribe amoxicillin.  
However, the veteran failed to appear for both examinations, 
the results of which would have provided evidence critical to 
the claim.  We note, by analogy, that when a claimant fails, 
without good cause, to report for a medical examination 
scheduled in connection with a claim for service connection, 
the claim for service connection shall be based upon review 
of the evidence of record.  See 38 C.F.R. § 3.655 (2004).

Inasmuch as there is no showing in the record of chronic 
additional disability attributable to VA prescribing 
amoxicillin for the veteran in October 1996, the Board need 
not address whether the evidence presented in any way 
establishes or even suggests carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the medical care at issue.  

The Board notes that, without medical evidence of current 
additional disability attributable to the drug administration 
in 1996, it may be that the veteran is seeking compensation 
for pain or other discomfort which he might have experienced 
in the immediate aftermath thereof.  However, we must note 
that section 1151 does not, by its terms, provide for such 
compensation, but rather provides for current disability to 
be evaluated according to the VA Rating Schedule, as if the 
disability were service-connected.  See, e.g., Bagwell v. 
Brown, 9 Vet. App. 337, 338 (1996) (holding that 
"traditional tort damages" such as "compensation for 'pain 
and suffering'" are not available in a section 1151 claim).

The Board appreciates the sincerity of the veteran in the 
validity of his claim, but he is not a physician qualified to 
render a medical opinion.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opinion on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In view of the foregoing evidence, the 
Board finds that the probative weight of the negative 
evidence exceeds that of the positive, and the claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of an allergic reaction to amoxicillin prescribed 
by VA in 1996 must be denied.  38 U.S.C.A. § 1151 (West 
2002).  




ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of an allergic reaction to 
penicillin (amoxicillin), claimed as the result of VA medical 
treatment in October 1996, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


